Exhibit 10.1

 

 

EQT CORPORATION

 

2014 LONG-TERM INCENTIVE PLAN

 

 

 

SECTION 1. PURPOSES

 

1.01.  The purpose of the 2014 Long-Term Incentive Plan of EQT Corporation (the
“Company”) is to assist the Company in attracting, retaining and motivating
employees and Non-Employee Directors (as defined below) of outstanding ability
and to align their interests with those of the shareholders of the Company.

 

SECTION 2. DEFINITIONS; CONSTRUCTION

 

2.01.  Definitions. In addition to the terms defined elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
with initial capital letters:

 

2.01.1. “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

2.01.2. “Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Awards, Other Equity-Based Awards or
any other right or interest relating to Shares or cash granted to a Participant
under the Plan.

 

2.01.3. “Award Agreement” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award.  Award Agreements may be in the form of individual award agreements
or certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan.  The Committee may provide for the use
of electronic, internet or other non-paper Award Agreements, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

2.01.4. “Board” means the Company’s Board of Directors.

 

2.01.5. “Cause,” unless otherwise determined by the Committee, when used with
respect to the termination of employment of a Participant who is an employee of
the Company or an Affiliate, includes:

 

--------------------------------------------------------------------------------


 

(i)          the conviction of a felony, a crime of moral turpitude or fraud or
having committed fraud, misappropriation or embezzlement in connection with the
performance of his duties;

 

(ii)         willful and repeated failures to substantially perform his assigned
duties; or

 

(iii)        a violation of any express significant policies of the Company.

 

For purposes of this Section 2.01.5, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that such
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, a Participant who at the time of his termination was an executive
officer shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of a majority of the members of the Board at a duly-held
meeting of the Board finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct set forth above in clauses (i), (ii) or
(iii) of this Section 2.01.5.

 

2.01.6. “Change of Control” has the meaning provided in Section 9.02.

 

2.01.7. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with rules, regulations and interpretations promulgated
thereunder. References to particular sections of the Code shall include any
successor provisions.

 

2.01.8. “Committee” means (i) with respect to Participants who are employees,
the Management Development and Compensation Committee or such other committee of
the Board as may be designated by the Board to administer the Plan, as referred
to in Section 3.01 hereof, provided, however, that any member of the Committee
participating in the taking of any action under the Plan shall qualify as (A) an
“outside director” as then defined under Section 162(m) of the Code or any
successor provision, (B) a “non-employee director” as then defined under
Rule 16b-3 of the Exchange Act or any successor rule and (C) an “independent”
director under the rules of the New York Stock Exchange; or (ii) with respect to
Participants who are Non-Employee Directors, the Board.

 

2.01.9. “Common Stock” means shares of the Company’s common stock, without par
value.

 

2.01.10. “Covered Employee” shall have the meaning provided in
Section 162(m)(3) of the Code.

 

- 2 -

--------------------------------------------------------------------------------


 

2.01.11. “Disability” of a Participant has the meaning set forth in Section 409A
of the Code and, as of the effective date of the Plan, means that the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer. If the determination of Disability relates to an
Incentive Stock Option, Disability means Permanent and Total Disability as
defined in Section 22(e)(3) of the Code.

 

2.01.12. “Effective Date” has the meaning provided in Section 13.

 

2.01.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

2.01.14. “Fair Market Value” of shares of any stock, including but not limited
to Common Stock, or units of any other securities (herein “shares”), shall be
the closing price per share for the date as of which Fair Market Value is to be
determined in the principal market in which such shares are traded, as quoted in
the printed or the electronic version of The Wall Street Journal (or in such
other reliable printed or electronic publication as the Committee, in its
discretion, may determine to rely upon). If the Fair Market Value of shares on
any date cannot be determined on the basis set forth in the preceding sentence,
or if a determination is required as to the Fair Market Value on any date of
property other than shares, the Committee shall determine the Fair Market Value
of such shares or other property on such date by such method as the Committee
determines in good faith to be reasonable and in compliance with Section 409A of
the Code. Fair Market Value shall be determined without regard to any
restriction other than a restriction that, by its terms, will never lapse.

 

2.01.15. “Good Reason” (or a similar term denoting constructive termination) has
the meaning, if any, assigned such term in the employment, consulting, severance
or similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Agreement.  If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.

 

2.01.16. “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of

 

- 3 -

--------------------------------------------------------------------------------


 

that authorization process.  Notice of the grant shall be provided to the
grantee within a reasonable time after the Grant Date.

 

2.01.17. “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code and is designated as such in the Award
Agreement relating thereto. If all of the requirements of Section 422 of the
Code are not met, the Option shall automatically become a Nonstatutory Stock
Option.

 

2.01.18. “Independent Director” means a member of the Board who qualifies at any
given time as an “independent” director under the applicable rules of each stock
exchange on which the Shares are listed.

 

2.01.19. “Non-Employee Director” means a member of the Board who is not a common
law employee of the Company or an Affiliate.

 

2.01.20. “Non-Exempt Deferred Compensation” has the meaning provided in
Section 12.02.

 

2.01.21. “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.

 

2.01.22. “Option” means a right, granted under Section 6.02 hereof, to purchase
Shares at a specified price during specified time periods. An Option may be
either an Incentive Stock Option or a Nonstatutory Stock Option.

 

2.01.23. “Other Equity-Based Award” means an Award, granted under Section 6.08
hereof, that is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares or other equity of
the Company or its Affiliates.

 

2.01.24. “Outstanding Prior Plan Awards” mean Awards that were granted under the
Prior Plan that remain outstanding as of the Effective Date.

 

2.01.25. “Parent” means a corporation, limited liability company, partnership or
other entity that owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

2.01.26. “Participant” means an employee or a Non-Employee Director of the
Company or any Affiliate, including, but not limited to, a Covered Employee, who
is granted an Award under the Plan; provided that in the case of the death of a
Participant, the term “Participant” refers to any legal guardian or other legal
representative acting in a fiduciary capacity on behalf of the Participant under
applicable state law and court supervision.

 

- 4 -

--------------------------------------------------------------------------------


 

2.01.27. “Performance Award” means any Award granted under the Plan that has
performance-related vesting conditions, including, without limitation, a
Qualified Performance-Based Award granted pursuant to Section 6.07.

 

2.01.28. “Plan” means the EQT Corporation 2014 Long-Term Incentive Plan, as
amended from time to time.

 

2.01.29. “Prior Plan” means the EQT Corporation 2009 Long-Term Incentive Plan,
as amended from time to time.

 

2.01.30. “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 6.07(i) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

 

2.01.31. “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 6.07(i), or (ii) an Option or Stock Appreciation Right having an
exercise price equal to or greater than the Fair Market Value of the underlying
Stock as of the Grant Date.

 

2.01.32. “Restricted Stock” means Shares, granted under Section 6.04 hereof,
that are subject to certain restrictions and to risk of forfeiture.

 

2.01.33. “Restricted Stock Unit” means the right granted to a Participant under
Section 6.05 to receive Shares (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.

 

2.01.34. “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

2.01.35. “Share Reserve” has the meaning provided in Section 4.01.

 

2.01.36. “Shares” mean shares of Common Stock.  If there has been an adjustment
or substitution with respect to the Shares (whether or not pursuant to
Section 8), the term “Shares” shall also include any shares of stock or other
securities that are substituted for Shares or into which Shares are adjusted.

 

2.01.37. “Stock Appreciation Right” means an Award granted under Section 6.03
hereof.

 

2.01.38. “Subsidiary” means any corporation, limited liability company,
partnership or other entity in an unbroken chain of entities beginning with the
Company, if each of the entities other than the last entity in the chain owns
stock

 

- 5 -

--------------------------------------------------------------------------------


 

or other ownership interests possessing at least 50% of the total combined
voting power in one of the other entities in the chain. Notwithstanding the
above, with respect to an Incentive Stock Option, Subsidiary shall have the
meaning set forth in Section 424(f) of the Code.

 

2.02.  Construction. For purposes of the Plan, the following rules of
construction shall apply:

 

2.02.1. The word “or” is disjunctive but not necessarily exclusive.

 

2.02.2. Words in the singular include the plural; words in the plural include
the singular; words in the neuter gender include the masculine and feminine
genders; and words in the masculine or feminine gender include the other and
neuter genders.

 

2.02.3. The titles and headings of the Sections in the Plan are for convenience
of reference only, and in the event of any conflict, the text of the Plan,
rather than such titles or headings, shall control.

 

SECTION 3.  ADMINISTRATION

 

3.01.  General.  The Plan shall be administered by the Committee. References
hereinafter to the Committee shall mean the Management Development and
Compensation Committee of the Board (or other appointed committee) with respect
to employee Participants and the Board with respect to Non-Employee Director
Participants.

 

3.02.  Powers of the Committee.  The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

 

(i)         to designate Participants;

 

(ii)        to determine the type or types of Awards to be granted to each
Participant;

 

(iii)       to determine the number of Awards to be granted, the number of
Shares or amount of cash or other property to which an Award will relate, the
terms and conditions of any Award (including, but not limited to, any exercise
price, grant price or purchase price, any limitation or restriction, any
schedule for lapse of limitations, forfeiture restrictions or restrictions on
exercisability or transferability, and accelerations or waivers thereof, based
in each case on such considerations as the Committee shall determine), and all
other matters to be determined in connection with an Award;

 

- 6 -

--------------------------------------------------------------------------------


 

(iv)       to determine whether, to what extent and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited, exchanged or surrendered;

 

(v)        to interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

 

(vi)       to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(vii)      to adopt, amend, suspend, waive and rescind such rules and
regulations as the Committee may deem necessary or advisable to administer the
Plan;

 

(viii)     to correct any defect, supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, any Award Agreement or other instrument entered into or Award made
under the Plan;

 

(ix)       to make all other decisions and determinations as may be required
under the terms of the Plan or as the Committee may deem necessary or advisable
for the administration of the Plan;

 

(x)        to make such filings and take such actions as may be required from
time to time by appropriate state, regulatory and governmental agencies; and

 

(xi)       to adopt such modifications, procedures and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or any Affiliate may operate, in order to
assure the viability of the benefits of Awards granted to Participants located
in such other jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 4.03 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for or resolution
regarding the compensation of Non-Employee Directors as in effect from time to
time that is approved by the Board, upon the recommendation of a committee of
the Board consisting solely of Independent Directors.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, Affiliates, Participants, any
person claiming any rights under the Plan from or through any Participant,
employees, directors and shareholders, and shall be given the maximum deference
permitted by applicable law. The express grant of any specific power to the
Committee, and the taking of any

 

- 7 -

--------------------------------------------------------------------------------


 

action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by an officer, manager or other employee of the Company or an Affiliate, the
Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company and/or the
Committee to assist in the administration of the Plan.

 

3.03.  Delegation.  The Committee may delegate, including, in the case of the
Board, delegation to the Corporate Governance Committee, within limits and
subject to the terms it may establish from time to time, the authority to
perform administrative functions under the Plan. The Committee may, by
resolution, expressly delegate to a special committee, consisting of one or more
directors who may but need not be members of the Committee (including the Chief
Executive Officer in his capacity as a director), the authority, within
specified parameters as to the number and terms of Awards, to (i) designate
officers and/or employees of the Company or any of its Affiliates to be
recipients of Awards under the Plan, and (ii) determine the number of such
Awards to be received by any such Participants; provided, however, that such
delegation of duties and responsibilities to a special committee may not be made
with respect to the grant of Awards to eligible Participants (A) who are subject
to Section 16 of the Exchange Act at the Grant Date, or (B) who as of the Grant
Date are reasonably anticipated to be become Covered Employees during the term
of the Award.  The acts of such delegates shall be treated hereunder as acts of
the Board, and such delegates shall report regularly to the Committee regarding
the delegated duties and responsibilities and any Awards so granted.

 

SECTION 4.  SHARES SUBJECT TO THE PLAN

 

4.01.  Shares Authorized.  The maximum number of Shares that may be issued in
respect of Awards granted under the Plan shall be 10,000,000 Shares, subject to
adjustment as provided in Section 8 (collectively, the “Share Reserve”).  The
Share Reserve may be used for all forms of Awards hereunder and may also be used
to settle Outstanding Prior Plan Awards to the extent Shares are not available
under the Prior Plan. Each Share issued under the Plan pursuant to an Award, or
to settle an Outstanding Prior Plan Award, other than (i) an Option or other
purchase right for which the Participant pays the Fair Market Value for such
Share measured as of the Grant Date, or (ii) a Stock Appreciation Right having a
base price equal to the Fair Market Value of a Share as of the Grant Date, shall
reduce the Share Reserve by two (2) Shares.  From and after the Effective Date,
no further awards shall be granted under the Prior Plan and the Prior Plan shall
remain in effect only so long as Outstanding Prior Plan Awards shall remain
outstanding.

 

4.02.  Share Counting.  For purposes of Section 4.01, the number of Shares to
which an Award relates shall be counted against the Share Reserve at the Grant
Date of the Award, unless such number of Shares cannot be determined at that
time, in which case the number of Shares actually distributed pursuant to the
Award shall be counted against the Share Reserve at the time of distribution;
provided, however, that Awards

 

- 8 -

--------------------------------------------------------------------------------


 

related to or retroactively added to, or granted in tandem with, substituted for
or converted into, other Awards shall be counted or not counted against the
Share Reserve in accordance with procedures adopted by the Committee or its
designee so as to ensure appropriate counting but avoid double counting.

 

If any Shares to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Shares, or the Award otherwise terminates without payment being made to the
Participant in the form of Shares, any Shares counted against the Share Reserve
with respect to such Award shall, to the extent of any such forfeiture,
alternative payment or termination, be added back to the Share Reserve.
Notwithstanding the foregoing, the following Shares shall not be added back to
the Share Reserve: (i) Shares previously owned or acquired by the Participant
that are delivered to the Company, or withheld from an Award, to pay the
exercise price of an Award, (ii) Shares that are delivered or withheld for
purposes of satisfying a tax withholding obligation, (iii) Shares not issued or
delivered as a result of the net settlement of an outstanding Option or Stock
Appreciation Right, or (iv) Shares repurchased on the open market with the
proceeds of the exercise price of an Option. Subject to applicable stock
exchange requirements, shares available under a shareholder-approved plan of a
company acquired by the Company (as appropriately adjusted to Shares to reflect
the transaction) may be issued under the Plan pursuant to Awards granted to
individuals who were not employees of the Company or its Affiliates immediately
before such transaction and will not count against the Share Reserve.  Any
Shares distributed pursuant to an Award may consist, in whole or part, of
authorized and unissued Shares or of treasury Shares, including Shares
repurchased by the Company for purposes of the Plan.

 

4.03.  Limitation on Awards.  Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 8):

 

(i)         Incentive Stock Options.  The maximum aggregate number of Shares
subject to Incentive Stock Options granted under the Plan over the term of the
Plan to all Participants shall be 10,000,000.

 

(ii)        Options or Stock Appreciation Rights.  The maximum aggregate number
of Shares subject to Options or Stock Appreciation Rights granted under the Plan
in any calendar year to any one Participant shall be 1,000,000.

 

(iii)       Performance Awards. In any one calendar year, the maximum amount
that may be earned by any single Participant for Performance Awards shall be the
sum of (a) $10,000,000 for Performance Awards payable in cash or other property
(other than Shares) and (b) 800,000 Shares for Performance Awards payable in
Shares. For purposes of applying these limits in the case of multi-year
performance periods, the amount or number of Shares deemed earned in any one
calendar year is the total amount paid or Shares earned for the performance
period divided by the number of calendar years in the performance period. In
applying this limit, the amount of any cash or the Fair Market Value or

 

- 9 -

--------------------------------------------------------------------------------


 

number of any Shares or other property earned by a Participant shall be measured
as of the close of the final year of the performance period regardless of the
fact that certification by the Committee and actual payment or release of
restrictions to the Participant may occur in a subsequent calendar year or
years.

 

(iv)       Awards to Non-Employee Directors.  The maximum aggregate number of
Shares associated with any Award granted under the Plan in any calendar year to
any one Non-Employee Director shall be 15,000.

 

4.04.  Minimum Vesting Provisions.  The vesting period applicable to Options,
Stock Appreciation Rights, Restricted Stock or Restricted Stock Unit Awards
(other than Awards granted to Non-Employee Directors) shall, in the case of a
time-based restriction, be not less than three years, with no more frequent than
annual ratable vesting over such period or, in the case of a performance-based
restriction, be not less than one year; provided, however, that, subject to
adjustment as provided in Section 8, up to 500,000 Shares may be granted
pursuant to Awards with no minimum vesting period.

 

SECTION 5.  ELIGIBILITY

 

Awards may be granted only to individuals who are active employees (including,
without limitation, employees who also are directors or officers and Covered
Employees) or Non-Employee Directors of the Company or any Affiliate; provided,
however, that Incentive Stock Options may be granted only to eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code. Eligible Participants who are
service providers to an Affiliate may be granted Options or Stock Appreciation
Rights under this Plan only if the Affiliate qualifies as an “eligible issuer of
service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the
final regulations under Section 409A of the Code.

 

SECTION 6.  SPECIFIC TERMS OF AWARDS

 

6.01.  General. Subject to the terms of the Plan and any applicable Award
Agreement, Awards may be granted as set forth in this Section 6. In addition,
the Committee may impose on any Award or the exercise thereof, before, at or
after the Grant Date (subject to the terms of Section 10), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including separate escrow provisions and terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant. Except as required by applicable law, Awards may be
granted for no consideration other than prior and/or future services.

 

6.02.  Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(i)         Exercise Price. The exercise price per Share of an Option (other
than an Option issued as a substitute for an award granted by a company acquired

 

- 10 -

--------------------------------------------------------------------------------


 

by the Company) shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date of such Option.

 

(ii)        Option Term. The term of each Option shall be determined by the
Committee, except that no Option (other than Nonstatutory Stock Options granted
to Participants outside the United States) shall be exercisable after the
expiration of ten years from the Grant Date. Each Option shall be evidenced by a
form of Award Agreement and subject to the terms thereof.

 

(iii)       Times and Methods of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part (subject
Section 4.04), the methods by which the exercise price may be paid or deemed to
be paid and the form of such payment.  As determined by the Committee before, at
or after the Grant Date, payment of the exercise price of an Option may be made,
in whole or in part, in the form of (A) cash or cash equivalents, (B) delivery
(by either actual delivery or attestation) of previously-acquired Shares based
on the Fair Market Value of the Shares on the date the Option is exercised,
(C) withholding of Shares from the Option based on the Fair Market Value of the
Shares on the date the Option is exercised, (D) broker-assisted market sales, or
(E) any other “cashless exercise” arrangement.

 

(iv)       Incentive Stock Options.  The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code.  Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than ten percent (10%) of the voting
power of all classes of shares of the Company must have an exercise price per
Share of not less than one hundred ten percent (110%) of the Fair Market Value
per Share on the Grant Date and an Option term of not more than five years.  If
all of the requirements of Section 422 of the Code (including the above) are not
met, the Option shall automatically become a Nonstatutory Stock Option.

 

Notwithstanding any other provision contained in the Plan or in any Award
Agreement, but subject to the possible exercise of the Committee’s discretion
contemplated in the last sentence of this Section 6.02(iv), the aggregate Fair
Market Value, determined as of the Grant Date, of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under all plans of the corporation
employing such employee, any parent or subsidiary corporation of such
corporation and any predecessor corporation of any such corporation shall not
exceed $100,000. If the date on which one or more of such Incentive Stock
Options could first be exercised would be accelerated pursuant to any provision
of the Plan or any Award Agreement, and the acceleration of such exercise date
would result in a violation of the restriction set forth in the preceding
sentence, then, notwithstanding any such provision, but subject to the
provisions of the next succeeding sentence, the exercise dates of such Incentive
Stock Options shall be accelerated only to the date or dates, if any, that do
not result in a violation of

 

- 11 -

--------------------------------------------------------------------------------


 

such restriction and, in such event, the exercise dates of the Incentive Stock
Options with the lowest exercise prices shall be accelerated to the earliest
such dates. The Committee may, in its discretion, authorize the acceleration of
the exercise date of one or more Incentive Stock Options even if such
acceleration would violate the $100,000 restriction set forth in the first
sentence of this paragraph and even if such Incentive Stock Options are thereby
converted in whole or in part to Nonstatutory Stock Options.

 

(v)        Termination of Employment. In the case of Participants who are
employees, unless otherwise determined by the Committee and reflected in the
Award Agreement:

 

(A)       If a Participant shall die while employed by the Company or an
Affiliate or during a period following termination of employment during which an
Option otherwise remains exercisable under this Section 6.02(v) or terminate
employment due to Disability, Options granted to the Participant, to the extent
exercisable at the time of the Participant’s death or termination of employment
due to Disability, may be exercised within one year after the date of the
Participant’s death or termination due to Disability, but not later than the
expiration date of the Option, by the Participant, the executor or administrator
of the Participant’s estate, or the person or persons to whom the Participant
shall have transferred such right by will, by the laws of descent and
distribution or, if permitted by the Committee, by inter vivos transfer.

 

(B)       If the employment of a Participant with the Company or an Affiliate
shall be involuntarily terminated under circumstances that would qualify the
Participant for benefits under any Company severance plan or arrangement,
Options granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of employment, may be exercised within ninety (90)
days after the date of termination of employment, but not later than the
expiration date of the Option.

 

(C)       Subject to Section 9, if the Participant voluntarily terminates
employment with the Company or an Affiliate for any reason, including
retirement, Options granted to the Participant, whether exercisable or not,
shall terminate immediately upon the termination of employment of the
Participant.

 

(D)       Except to the extent an Option remains exercisable under paragraph
(A) or (B) above or under Section 9, any Option granted to a Participant shall
terminate immediately upon the termination of employment of the Participant with
the Company and/or an Affiliate.

 

- 12 -

--------------------------------------------------------------------------------


 

(vi)       Termination of Service. In the case of Participants who are
Non-Employee Directors, unless otherwise determined by the Committee and
reflected in the Award Agreement:

 

(A)       If a Participant shall die while in service as a director of the
Company or an Affiliate or during a period following termination of service
during which an Option otherwise remains exercisable under this
Section 6.02(vi), Options granted to the Participant, to the extent exercisable
at the time of the Participant’s death, may be exercised within three years
after the date of the Participant’s death, but not later than the expiration
date of the Option, by the executor or administrator of the Participant’s estate
or the person or persons to whom the Participant shall have transferred such
right by will, by the laws of descent and distribution or, if permitted by the
Committee, by inter vivos transfer.

 

(B)       If the service of a Participant as a director of the Company or an
Affiliate shall be terminated voluntarily or involuntarily for reasons other
than removal for cause by the Board or a court pursuant to applicable law,
Options granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of service, may be exercised within three years after
the date of termination of service, but not later than the expiration date of
the Option.

 

(C)       Except to the extent an Option remains exercisable under paragraph
(A) or (B) above or under Section 9, any Option granted to a Participant shall
terminate immediately upon the termination of service of the Participant as a
director of the Company and/or an Affiliate.

 

(vii)      Prohibition on Repricing. Except as otherwise provided in Section 8,
without the prior approval of shareholders of the Company: (A) the exercise
price of an Option may not be reduced, directly or indirectly, (B) an Option may
not be cancelled in exchange for cash, other Awards, or Options or Stock
Appreciation Rights with an exercise or base price that is less than the
exercise price of the original Option, and (C) the Company may not repurchase an
Option for value (in cash or otherwise) from a Participant if the current Fair
Market Value of the Shares underlying the Option is lower than the exercise
price per share of the Option.

 

(viii)     Code Section 409A Limits. Notwithstanding anything in the Plan or any
Award Agreement, no Option shall provide for dividend equivalents or have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option.

 

(ix)       Reload Rights. No Option shall be granted with reload rights.

 

- 13 -

--------------------------------------------------------------------------------


 

6.03.  Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights on the following terms and conditions:

 

(i)         Base Price. The base price for Stock Appreciation Rights shall be
such price as the Committee, in its sole discretion, shall determine, but the
base price for a Stock Appreciation Right (other than one issued as a substitute
for an award granted by a company acquired by the Company) shall not be less
than one hundred percent (100%) of the Fair Market Value per share of the Common
Stock covered by the Stock Appreciation Right on the Grant Date.

 

(ii)        Payment of Stock Appreciation Rights. Stock Appreciation Rights
shall entitle the Participant upon exercise to receive the amount by which the
Fair Market Value of a share of Common Stock on the date of exercise exceeds the
base price of the Stock Appreciation Right, multiplied by the number of Shares
in respect of which the Stock Appreciation Right shall have been exercised. In
the sole discretion of the Committee, the Company may pay all or any part of its
obligation arising out of a Stock Appreciation Right exercise in cash, shares of
Common Stock or any combination thereof. Payment shall be made by the Company
upon the date of exercise.

 

(iii)       Term and Exercise of Stock Appreciation Rights. The term of any
Stock Appreciation Right granted under the Plan shall be for such period as the
Committee shall determine, but (except for those granted to Participants outside
the United States) no Stock Appreciation Right shall be exercisable for more
than ten years from the Grant Date thereof. Each Stock Appreciation Right shall
be subject to earlier termination under the rules applicable to Options as
provided in Section 6.02(v) and (vi) hereof. Each Stock Appreciation Right
granted under the Plan shall be exercisable on such date or dates during the
term thereof and for such number of shares of Common Stock as may be provided in
the Award Agreement.

 

(iv)      Prohibition on Repricing. Except as otherwise provided in Section 8,
without the prior approval of shareholders of the Company: (A) the base price of
a Stock Appreciation Right may not be reduced, directly or indirectly, (B) a
Stock Appreciation Right may not be cancelled in exchange for cash, other
Awards, or Options or Stock Appreciation Rights with an exercise or base price
that is less than the base price of the original Stock Appreciation Right, and
(C) the Company may not repurchase a Stock Appreciation Right for value (in cash
or otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Stock Appreciation Right is lower than the base price per share
of the Stock Appreciation Right.

 

(v)        Code Section 409A Limits. Notwithstanding anything in the Plan or any
Award Agreement, no Stock Appreciation Right shall provide for dividend
equivalents or have any feature for the deferral of compensation other than the

 

- 14 -

--------------------------------------------------------------------------------


 

deferral of recognition of income until the exercise or disposition of the Stock
Appreciation Right.

 

6.04.  Restricted Stock. The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:

 

(i)         Issuance and Restrictions. Subject to Section 4.04, Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends thereon), which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments or otherwise, as the Committee shall
determine before, at or after the Grant Date.

 

(ii)        Forfeiture. Except as otherwise determined by the Committee before,
at or after the Grant Date, upon termination of employment or service during the
applicable restriction period or upon failure to satisfy a performance condition
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company for no
consideration; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, that restrictions on Restricted Stock
shall be waived in whole or in part in the event of terminations resulting from
specified causes.

 

(iii)       Certificates for Shares. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine, including, without
limitation, issuance of certificates representing Shares, which may be held in
escrow or recorded in book entry form. Certificates representing Shares of
Restricted Stock, if any, shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.

 

(iv)       Dividends on Restricted Stock.  The Committee may provide that
ordinary cash dividends declared on the Shares of Restricted Stock before they
are vested (A) will be forfeited, (B) will be deemed to have been reinvested in
additional Shares or otherwise reinvested (subject to Share availability under
Section 4.01 hereof), or (C) in the case of Restricted Stock that is not subject
to performance-based vesting, will be paid or distributed to the Participant as
accrued, subject to Section 12.04 hereof.  Unless otherwise provided by the
Committee, dividends accrued on Shares of Restricted Stock before they are
vested shall be subject to the same vesting provisions as provided for under the
host Award.  In no event shall dividends with respect to Restricted Stock that
is subject to performance-based vesting be paid or distributed until the
performance-based vesting provisions of such Restricted Stock lapse. To the
extent that dividends are deemed to be reinvested in additional Shares, such
additional Shares shall, at the time of such deemed reinvestment, be included in
the number of

 

- 15 -

--------------------------------------------------------------------------------


 

Shares as to which the host Award relates for purposes of the share limits under
Sections 4.01, 4.03 and 4.04 of the Plan.

 

6.05.  Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Participants on the following terms and conditions:

 

(i)         Issuance and Restrictions. An Award of Restricted Stock Units
represents the right to receive Shares (or the equivalent value in cash or other
property if the Committee so provides) in the future.  Any vesting restrictions
placed on the Award shall be subject to Section 4.04.

 

(ii)        Forfeiture. Except as otherwise determined by the Committee before,
at or after the Grant Date, upon termination of employment or service during the
applicable restriction period or upon failure to satisfy a performance condition
during the applicable restriction period, Restricted Stock Units that at that
time are subject to restrictions shall be forfeited; provided, however, that the
Committee may provide, by rule or regulation or in any Award Agreement, that
restrictions on Restricted Stock Units shall be waived in whole or in part in
the event of terminations resulting from specified causes.

 

(iii)       Payment. Unless otherwise determined by the Committee and provided
in an Award Agreement, during the two and one-half months following the end of
the calendar year in which vesting occurs, the Company shall pay to the
Participant in cash an amount equal to the number of Restricted Stock Units
vested multiplied by the Fair Market Value of a Share of the Common Stock on
such date. Notwithstanding the foregoing sentence, the Committee shall have the
authority, in its discretion, to determine that the obligation of the Company
shall be paid in shares of Common Stock or part in cash and part in shares of
Common Stock.

 

6.06.  Performance Awards.  The Committee is authorized to grant any Award under
this Plan, including cash-based Awards and Other Equity-Based Awards, with
performance-based vesting criteria, on such terms and conditions as may be
selected by the Committee.  Any such Awards with performance-based vesting
criteria are referred to herein as Performance Awards. Performance Awards may or
may not be designated as Qualified Performance-Based Awards, as provided in
Section 6.07.  Performance Awards that are not intended to be Qualified
Performance-Based Awards are subject to the following terms and conditions:

 

(i)         Terms.  The Committee shall have the complete discretion to
determine the number of Performance Awards granted to each Participant, subject
to Section 4.03, and to designate the terms and conditions of such Performance
Awards as provided in Section 3.02.  All Performance Awards shall be evidenced
by an Award Agreement.

 

- 16 -

--------------------------------------------------------------------------------


 

(ii)        Performance Goals.  The Committee may establish performance goals
for Performance Awards which may be based on any criteria selected by the
Committee.  Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, one or more Subsidiaries or other Affiliates, any branch,
department, business unit or other portion thereof, and/or upon a comparison of
such performance with the performance of a peer group of corporations, prior
Company performance or other measures selected or defined by the Committee
before, at or after the Grant Date.

 

(iii)       Permitted Adjustments.  If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or an Affiliate conducts its business
has occurred, or other events or circumstances have rendered performance goals
to be unsuitable, the Committee may modify such performance goals, in whole or
in part, as the Committee deems appropriate.  If a Participant is promoted,
demoted or transferred to a different business unit or function during a
performance period, the Committee may determine that the performance goals or
performance period are no longer appropriate and may (A) adjust, change or
eliminate the performance goals or the applicable performance period as it deems
appropriate to make such goals and period comparable to the initial goals and
period, or (B) make a cash payment to the participant in an amount determined by
the Committee.

 

6.07.  Qualified Performance-Based Awards.  The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the
Section 162(m) Exemption.  The Committee may designate any Performance Award as
a Qualified Performance-Based Award and indicate that the Committee wishes such
Award to qualify for the Section 162(m) Exemption.   Such Qualified
Performance-Based Awards shall be subject to the following terms and conditions:

 

(i)         Qualified Business Criteria. The Committee shall establish
performance goals for a Qualified Performance-Based Award within the time period
prescribed by Treas. Reg. §1.162-27(e)(2) based on one or more of the following
Qualified Business Criteria:

 

·                 earnings per share

·                 revenue

·                 expenses

·                 return on equity

·                 return on total capital

·                 return on assets

·                 earnings (such as net income, EBIT and similar measures)

·                 cash flow (such as EBITDA, EBITDAX, after-tax cash flow and
similar measures)

 

- 17 -

--------------------------------------------------------------------------------


 

·                 share price

·                 economic value added

·                 debt reduction

·                 gross margin

·                 operating income

·                 volumes metrics (such as volumes sold, volumes produced,
volumes transported and similar measures)

·                 land metrics (such as acres acquired, land permitted, land
cleared and similar measures)

·                 drilling and well metrics (such as number of gross or net
wells drilled, number of horizontal wells drilled, cost per well and similar
measures)

·                 operating efficiency metrics (such as lease operating expense
and other unit operating expense measures, general & administrative expense
(“G&A”) per Mcf, G&A per customer and other G&A metrics, unit gathering and
compression expenses and other midstream efficiency measures, lost and
unaccounted for gas metrics, compressor or processing downtime, days from
completed well to flowing gas and similar measures)

·                 reserves, reserve replacement ratios and similar measures

·                 customer service measures (such as wait time, on-time service,
calls answered and similar measures)

·                 total shareholder or unitholder return

 

Performance goals based on such Qualified Business Criteria may be based either
on the performance of the Company, one or more Subsidiaries or other Affiliates,
any branch, department, business unit or other portion thereof under such
measure for the performance period and/or upon a comparison of such performance
with the performance of a peer group of corporations, prior Company performance
or other measure selected or defined by the Committee before, at or, subject to
Treas. Reg. §1.162-27(e)(2), after the Grant Date. Performance goals with
respect to Qualified Business Criteria may be specified in absolute terms, on an
adjusted basis, in percentages, or in terms of growth or reduction from period
to period or growth or reduction rates over time, as well as measured relative
to the performance of a group of comparator companies, or a published or special
index, or a stock market index, that the Committee deems appropriate.
Performance goals need not be based upon an increase or positive result under a
business criterion and could include, for example, the maintenance of the status
quo, the reduction of expenses or the limitation of economic losses (measured,
in each case, by reference to a specific business criterion). Performance
measures may but need not be determinable in conformance with generally accepted
accounting principles.

 

(ii)        Performance Goals.  Each Qualified Performance-Based Award (other
than a market-priced Option or Stock Appreciation Right) shall be earned, vested
and payable (as applicable) only upon the achievement of performance goals
established by the Committee based upon one or more of the Qualified

 

- 18 -

--------------------------------------------------------------------------------


 

Business Criteria, together with the satisfaction of any other conditions, such
as continued employment, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, either in connection with the
grant thereof or by amendment thereafter, that achievement of such performance
goals will be waived, in whole or in part, upon (A) the termination of
employment of a Participant by reason of death or Disability, or (B) the
occurrence of a Change of Control. Performance periods established by the
Committee for any such Qualified Performance-Based Award may be as short as
three months and may be any longer period.  In addition, the Committee has the
right to exercise negative discretion to determine that the portion of a
Qualified Performance-Based Award actually earned, vested and/or payable (as
applicable) shall be less than the portion that would be earned, vested and/or
payable based solely upon application of the applicable performance goals.

 

Before, at or, subject to Treas. Reg. §1.162-27(e)(2), after the Grant Date of a
Qualified Performance-Based Award, the Committee shall cause to be set forth in
the Award Agreement or otherwise in writing (1) the performance goals applicable
to the Award and the performance period during which the achievement of the
performance goals shall be measured, (2) the manner in which the level of
achievement of the performance goals shall be calculated and the weighting
assigned to the performance goals, (3) the number of Shares or amount that may
vest or be earned by the Participant based on the achievement, or the level of
achievement, of the performance goals or the formula by which such number of
Shares or amount shall be determined, and (4) such other terms and conditions
applicable to the Award as the Committee may, in its discretion, determine to
include therein. The terms for such Award so established by the Committee shall
be objective such that a third party having knowledge of the relevant facts
could determine whether or not any performance goal has been achieved, or the
extent of such achievement, and the amount, if any, that has been earned by the
Participant based on such performance.

 

(iii)       Inclusions and Exclusions from Performance Criteria.  At any time
within the first ninety (90) days of the performance period for a Qualified
Performance-Based Award (but in no event after twenty-five percent (25%) of the
performance period has elapsed), the Committee may specify that any evaluation
of performance shall exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during a performance period, including, by way
of example but without limitation, the following: (A) asset write-downs or
impairment charges; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; (E) extraordinary items as described in then-current accounting
principles; and (F) acquisitions or divestitures.  To the extent such inclusions
or exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Section 162(m) of the Code for
deductibility.

 

- 19 -

--------------------------------------------------------------------------------


 

(iv)       Certification of Performance Goals.  Any payment of a Qualified
Performance-Based Award (other than an Option or Stock Appreciation Right) shall
be conditioned on the written certification of the Committee in each case that
the performance goals and any other material conditions were satisfied.  For
this purpose, approved minutes of the meeting of the Committee at which
certification is made shall be sufficient to satisfy the requirement of a
written certification. Except as specifically provided in Section 6.07(iii), no
Qualified Performance-Based Award held by a Covered Employee, or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award in any manner to waive the achievement of the
applicable performance goal based on Qualified Business Criteria or to increase
the amount payable pursuant thereto or the value thereof, or otherwise in a
manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

 

(v)        Award Limits.  Section 4.03 sets forth (A) the maximum number of
Options and Stock Appreciation Rights that may be granted in any calendar year
to any one Participant, and (B) the maximum number of Shares or amount of cash
that may be earned in any calendar year by any single Participant with respect
to other Performance Awards.

 

6.08.  Other Equity-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on, or related to, Shares or other equity of the Company or
its Affiliates, as deemed by the Committee to be consistent with the purposes of
the Plan, including, without limitation, purchase rights, awards of Shares or
other equity of the Company or its Affiliates that are not subject to any
restrictions or conditions (but only within the limits imposed in Section 4.04),
convertible securities, exchangeable securities or other rights convertible or
exchangeable into Shares or other equity of the Company or its Affiliates, as
the Committee in its discretion may determine. In the discretion of the
Committee, such Other Equity-Based Awards, including Shares, or other types of
Awards authorized under the Plan, may be used in connection with, or to satisfy
obligations of the Company or an Affiliate under, other compensation or
incentive plans, programs or arrangements of the Company or any Affiliate for
eligible Participants. The Committee shall determine the terms and conditions of
Other Equity-Based Awards.

 

6.09.  Dividend Equivalents. The Committee is authorized to grant dividend
equivalents with respect to any Awards granted hereunder (other than Options or
Stock Appreciation Rights), subject to such terms and conditions as may be
selected by the Committee; provided that, subject to Section 12.04 hereof, no
dividend equivalents shall be paid or distributed in advance of the vesting of
the underlying Award.  Dividend equivalents shall entitle the Participant to
receive payments equal to dividends with respect to all or a portion of the
number of Shares subject to the Award, as determined by

 

- 20 -

--------------------------------------------------------------------------------


 

the Committee.  The Committee may provide that dividend equivalents will be
deemed to have been reinvested in additional Shares, or otherwise reinvested. 
To the extent that dividend equivalents are deemed to be reinvested in
additional Shares with respect to an Award, such additional Shares shall, at the
time of such deemed reinvestment, be included in the number of Shares as to
which the host Award relates for purposes of the share limits under Sections
4.01, 4.03 and 4.04 of the Plan.

 

SECTION 7.  PROVISIONS APPLICABLE TO ALL AWARDS

 

7.01.  Stand-Alone, Tandem and Substitute Awards. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, or in tandem with, any other Award granted under the Plan or any award
granted under any other plan, program or arrangement of the Company or any
Affiliate (subject to the terms of Section 10) or any business entity acquired
or to be acquired by the Company or an Affiliate, except that an Incentive Stock
Option may not be granted in tandem with other Awards or awards, and Awards
intended to be Qualified Performance-Based Awards may not be granted in tandem
with other Awards or awards. Awards granted in addition to or in tandem with
other Awards or awards may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

7.02.  Forfeiture Events.  Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant.  In addition, the Committee may
specify in an Award Agreement that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.

 

7.03.  Form of Payment of Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments or substitutions to be made by the Company
upon the grant, exercise or other payment or distribution of an Award may be
made in such forms as the Committee shall determine before, at or after the
Grant Date (subject to the terms of Section 10), including, without limitation,
cash, Shares, or other property or any combination thereof, in each case in
accordance with rules and procedures established, or as otherwise determined, by
the Committee.

 

7.04.  Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any person other than the Company, or shall be subject to any lien,
obligation or liability of such Participant to any person other than the Company
or an Affiliate. Except to the extent otherwise determined by the Committee with
respect to Awards other than Incentive Stock Options, no Award and no rights or
interests therein shall be assignable or transferable by a Participant otherwise
than by will or the laws of descent and distribution.  A beneficiary, guardian,
legal representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all the terms and conditions of the
Plan and any Award Agreement applicable to such Participant as well as

 

- 21 -

--------------------------------------------------------------------------------


 

any additional restrictions or limitations deemed necessary or appropriate by
the Committee.

 

7.05.  Registration and Listing Compliance. No Award shall be paid and no Shares
or other securities shall be distributed with respect to any Award except in a
transaction that complies with the registration requirements (or an exemption
therefrom) under the Securities Act of 1933, as amended, and any state
securities law and the listing requirements under any listing agreement between
the Company and any national securities exchange.  No Award shall confer upon
any Participant rights to such payment or distribution until such laws and
contractual obligations of the Company have been complied with in all material
respects. Except to the extent required by the terms of an Award Agreement or
another contract between the Company and the Participant, neither the grant of
any Award nor anything else contained herein shall obligate the Company to take
any action to comply with any requirements of any such securities laws or
contractual obligations relating to the registration (or exemption therefrom) or
listing of any Shares or other securities, whether or not necessary in order to
permit any such payment or distribution.

 

7.06.  Evidence of Ownership; Trading Restrictions. Shares delivered under the
terms of the Plan may be recorded in book entry or electronic form or issued in
the form of certificates. Shares delivered under the terms of the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under federal or state securities laws, rules and regulations
thereunder, and the rules of any national securities exchange or automated
quotation system on which Shares are listed or quoted. The Committee may cause a
legend or legends to be placed on any such certificates or issue instructions to
the transfer agent to make appropriate reference to such restrictions or any
other restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, the Committee
may require any Participant to enter into an agreement providing that
certificates representing Shares issuable or issued pursuant to an Award shall
remain in the physical custody of the Company or such other person as the
Committee may designate.

 

SECTION 8.  ADJUSTMENT PROVISIONS

 

8.01.  Mandatory Adjustments.  In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Shares to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering or large nonrecurring cash dividend), the
Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction.  Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable.

 

- 22 -

--------------------------------------------------------------------------------


 

Without limiting the foregoing, in the event of a subdivision of the outstanding
Shares (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Shares into a lesser number of
Shares, the authorization limits under Sections 4.01, 4.03 and 4.04 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.

 

8.02.  Discretionary Adjustments.  The Committee may, in its sole discretion,
provide that, upon the occurrence of any corporate event or transaction
involving the Company (including, without limitation, any merger,
reorganization, recapitalization, combination or exchange of Shares, or any
transaction described in Section 8.01), (i) Awards will be settled in cash
rather than Shares, (ii) Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) outstanding Awards may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying Shares, as of a specified date associated with
the transaction (or the per-share transaction price), over the exercise or base
price of the Award, (v) performance goals and performance periods for
Performance Awards will be modified, consistent with Section 162(m) of the Code,
where applicable, or (vi) any combination of the foregoing.  The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

8.03.  General.

 

(i)         Incentive Stock Options.  To the extent that any adjustments made
pursuant to this Section 8 would cause Incentive Stock Options to cease to
qualify as Incentive Stock Options, or cause a modification, extension or
renewal of such Options within the meaning of Section 424 of the Code, the
Committee may (but need not) elect that such adjustment or substitution not be
made but rather shall use reasonable efforts to effect such other adjustment of
each then outstanding Option as the Committee, in its discretion, shall deem
equitable and that will not result in any disqualification, modification,
extension or renewal (within the meaning of Section 424 of the Code) of such
Incentive Stock Options.

 

(ii)        Code Section 409A.  All adjustments shall be made in a manner
compliant with Section 409A of the Code. Without limiting the foregoing, the
Committee shall not make any adjustments to outstanding Options or Stock
Appreciation Rights that would constitute a modification or substitution of the
stock right under Treas. Reg. §1.409A-1(b)(5)(v) that would be treated as the
grant of a new stock right or change in the form of payment for purposes of
Section 409A of the Code.

 

- 23 -

--------------------------------------------------------------------------------


 

SECTION 9.  CHANGE OF CONTROL PROVISIONS

 

9.01.  Treatment of Awards Upon a Change of Control.  The provisions of this
Section 9 shall apply in the case of a Change of Control, unless otherwise
provided in the Award Agreement, the operative transaction agreements related to
the Change of Control, or any separate agreement with a Participant governing an
Award.

 

(i)         Awards Assumed or Substituted by Surviving Entity.  With respect to
Awards assumed by the surviving entity of the Change of Control (the “Surviving
Entity”) or otherwise equitably converted or substituted in connection with a
Change of Control, if within two years after the effective date of the Change of
Control, a Participant’s employment or service is terminated due to death or
Disability or without Cause or the Participant resigns for Good Reason, then:

 

(A)       all of the Participant’s outstanding Options, Stock Appreciation
Rights and other outstanding Awards (including, without limitation, Awards
equitably converted or substituted in connection with a Change of Control)
pursuant to which the Participant may have exercise rights shall become fully
exercisable as of the date of such termination, and shall thereafter remain
exercisable until the earlier of (1) the expiration of the original term of the
Award and (2) the later of (i) ninety (90) days from the termination of
employment or service and (ii) such longer period provided by the applicable
Award Agreement;

 

(B)       all time-based vesting restrictions on the Participant’s outstanding
Awards shall lapse as of the date of the Participant’s termination; and

 

(C)       all performance criteria and other conditions to payment of the
Participant’s outstanding Performance Awards shall be deemed to be achieved or
fulfilled, measured at the actual performance level achieved as of the end of
the calendar quarter immediately preceding the date of the Participant’s
termination, and payment of such Awards on that basis shall be made or otherwise
settled within thirty (30) days after the date of the Participant’s termination.

 

With regard to each Award, a Participant shall not be considered to have
resigned for Good Reason unless either (i) the Award Agreement includes such
provision or (ii) the Participant is party to an employment, severance or
similar agreement with the Company or an Affiliate that includes provisions in
which the Participant is permitted to resign for Good Reason.  To the extent
that this provision causes Incentive Stock Options to cease to qualify as
Incentive Stock Options, such Options shall be deemed to be Nonstatutory Stock
Options.

 

- 24 -

--------------------------------------------------------------------------------


 

(ii)        Awards not Assumed or Substituted by Surviving Entity.  Upon the
occurrence of a Change of Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change of Control in a manner approved by the Committee or
the Board:

 

(A)       all outstanding Options, Stock Appreciation Rights and other
outstanding Awards pursuant to which Participants may have exercise rights shall
become fully exercisable as of the time of the Change of Control, and shall
thereafter remain exercisable for a period of ninety (90) days or until the
earlier expiration of the original term of the Award;

 

(B)       all time-based vesting restrictions on outstanding Awards shall lapse
as of the time of the Change of Control; and

 

(C)       all performance criteria and other conditions to payment of
outstanding Performance Awards shall be deemed to be achieved or fulfilled,
measured at the actual performance level achieved as of the end of the calendar
quarter immediately preceding the date of the Change of Control (or as of the
time of the Change of Control, in the case of Performance Awards in which the
performance condition is measured by stock or unit price or total shareholder or
unitholder return), and payment of such Awards on that basis shall be made or
otherwise settled at the time of the Change of Control; provided, however, that
if such Awards constitute deferred compensation under Section 409A of the Code,
the Awards shall vest on the basis described above but shall remain payable on
the date(s) provided in the underlying Award Agreements.

 

To the extent that this provision causes Incentive Stock Options to cease to
qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

9.02.  Definition of Change of Control. For purposes of the Plan, a “Change of
Control” of the Company shall mean any of the following events:

 

(i)         The sale or other disposition by the Company of all or substantially
all of its assets to a single purchaser or to a group of purchasers, other than
to a corporation with respect to which, following such sale or disposition, more
than eighty percent (80%) of, respectively, the then outstanding shares of
Common Stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of the Board is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Common Stock and the combined voting power of the then outstanding
voting securities immediately prior to such sale or disposition in substantially
the same proportion as their

 

- 25 -

--------------------------------------------------------------------------------


 

ownership of the outstanding Common Stock and voting power immediately prior to
such sale or disposition;

 

(ii)           The acquisition in one or more transactions by any person or
group, directly or indirectly, of beneficial ownership of twenty percent (20%)
or more of the outstanding shares of Common Stock or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of the Board; provided, however, that the following
shall not constitute a Change of Control: (A) any acquisition by the Company or
any of its subsidiaries, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its subsidiaries and (B) an
acquisition by any person or group of persons of not more than forty percent
(40%) of the outstanding shares of Common Stock or the combined voting power of
the then outstanding voting securities of the Company if such acquisition
resulted from the issuance of capital stock by the Company and the issuance and
the acquiring person or group was approved in advance of such issuance by at
least two-thirds of the Continuing Directors (as defined below) then in office;

 

(iii)          The Company’s termination of its business and liquidation of its
assets;

 

(iv)          There is consummated a merger, consolidation, reorganization,
share exchange or similar transaction involving the Company (including a
triangular merger), in any case, unless immediately following such transaction:
(A) all or substantially all of the persons who were the beneficial owners of
the outstanding Common Stock and outstanding voting securities of the Company
immediately prior to the transaction beneficially own, directly or indirectly,
more than sixty percent (60%) of the outstanding shares of Common Stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
transaction (including a corporation or other person which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportion as their ownership of the Common Stock and other voting securities of
the Company immediately prior to the consummation of the transaction, (B) no
person (other than (1) the Company, any employee benefit plan sponsored or
maintained by the Company or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the transaction, such Parent Company, or (2) any person or
group that satisfied the requirements of subsection (ii)(B), above) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the outstanding
shares of Common Stock or the combined voting power of the voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such transaction and (C) individuals who were members of the
Board immediately prior to the consummation of the transaction constitute at
least a majority of the members of the board of directors resulting from such

 

- 26 -

--------------------------------------------------------------------------------


 

transaction (or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the transaction, such Parent Company); or

 

(v)           The following individuals (sometimes referred to herein as
“Continuing Directors”) cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the entire Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the effective date of the Plan or whose appointment,
election or nomination for election was previously so approved.

 

SECTION 10. AMENDMENTS TO AND TERMINATION OF THE PLAN

 

The Board may amend, alter, suspend, discontinue or terminate the Plan without
the consent of shareholders or Participants, except that, without the approval
of the shareholders of the Company, no amendment, alteration, suspension,
discontinuation or termination shall be made if shareholder approval is required
by any federal or state law or regulation or by the rules of any stock exchange
on which the Shares may then be listed, or if the amendment, alteration or other
change materially increases the benefits accruing to Participants, increases the
number of Shares available under the Plan or modifies the requirements for
participation under the Plan, or if the Board in its discretion determines that
obtaining such shareholder approval is for any reason advisable; provided,
however, that, without the consent of the Participant, no amendment, alteration,
suspension, discontinuation or termination of the Plan may materially and
adversely affect the rights of such Participant under any Award theretofore
granted to him. The Committee may, consistent with the terms of the Plan, waive
any conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue or terminate, any Award theretofore granted, prospectively or
retrospectively; provided, however, that, without the consent of a Participant,
no amendment, alteration, suspension, discontinuation or termination of any
Award may materially and adversely affect the rights of such Participant under
any Award theretofore granted to him.  Without the prior approval of the
shareholders of the Company, the Plan may not be amended to permit: (i) the
exercise price or base price of an Option or Stock Appreciation Right to be
reduced, directly or indirectly, (ii) an Option or Stock Appreciation Right to
be cancelled in exchange for cash, other Awards, or Options or Stock
Appreciation Rights with an exercise or base price that is less than the
exercise price or base price of the original Option or Stock Appreciation Right,
or (iii) the Company to repurchase an Option or Stock Appreciation Right for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option or Stock Appreciation Right is lower than
the exercise price or base price of the Option or Stock Appreciation Right.

 

- 27 -

--------------------------------------------------------------------------------


 

SECTION 11. GENERAL PROVISIONS

 

11.01.  No Right to Awards; No Shareholder Rights. No Participant, employee or
director shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Participants, employees and
directors, except as provided in any other compensation, fee or other
arrangement with the Participant, employee or director. No Award shall confer on
any Participant any of the rights of a shareholder of the Company unless and
until Shares are in fact issued to such Participant in connection with such
Award.

 

11.02.  Withholding. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan.  The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. 
Unless otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award a number of such Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee or its designee establishes.  All such
elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

11.03.  No Right to Employment or Continuation of Service. Nothing contained in
the Plan or any Award Agreement shall confer, and no grant of an Award shall be
construed as conferring, upon any Participant any right to continue in the
employ or service of the Company or to interfere in any way with the right of
the Company or, as applicable, shareholders to terminate a Participant’s
employment or service at any time or increase or decrease his compensation, fees
or other payments from the rate in existence at the time of granting of an
Award, except as provided in any Award Agreement or other compensation, fee or
other arrangement with the Participant.

 

11.04.  Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.  The Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended.

 

- 28 -

--------------------------------------------------------------------------------


 

11.05.  Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.  Nothing contained in
the Plan shall prevent the Company from adopting other or additional
compensation arrangements (which may include, without limitation, employment
agreements with executives and arrangements that relate to Awards under the
Plan), and such arrangements may be either generally applicable or applicable
only in specific cases. Notwithstanding anything in the Plan to the contrary,
the terms of each Award shall be construed so as to be consistent with such
other arrangements in effect at the time of the Award.

 

11.06.  Fractional Shares. Unless the Committee determines otherwise, fractional
Shares shall be issuable  pursuant to the Plan or any Award. The Committee may
determine on a case-by-case basis that fractional Shares shall be eliminated by
rounding up or down; provided, however, that if such rounding would constitute a
modification or substitution of an Option or Stock Appreciation Right under
Treas. Reg. §1.409A-1(b)(5)(v) or disqualify an Incentive Stock Option under
Section 424 of the Code, the Committee shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

11.07.  Governing Law. The validity, interpretation, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be governed by
the laws of the Commonwealth of Pennsylvania (without regard to the conflicts of
laws thereof), and applicable federal law.

 

11.08.  Severability. If any provision of the Plan or any Award is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws.  If such provision cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or Award, it shall be deleted and the remainder of the Plan or Award
shall remain in full force and effect; provided, however, that, unless otherwise
determined by the Committee, the provision shall not be construed or deemed
amended or deleted with respect to any Participant whose rights and obligations
under the Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.

 

11.09.  No Limitation on Rights of the Company.  The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.  The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to grant or assume awards, other than under the
Plan, to or with respect to any person.  If the Committee so directs, the
Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding

 

- 29 -

--------------------------------------------------------------------------------


 

that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

SECTION 12. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE

 

12.01.  General.  It is intended that the payments and benefits provided under
the Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Agreements shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

 

12.02.  Definitional Restrictions.  Notwithstanding anything in the Plan or in
any Award Agreement to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable, or a different form of payment (e.g., lump sum or
installment) would be effected, under the Plan or any Award Agreement by reason
of the occurrence of a Change of Control, or the Participant’s Disability or
separation from service, such amount or benefit will not be payable or
distributable to the Participant, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such Change of Control, Disability or separation from service meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any Award upon a change of control, disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the non-409A-conforming event.

 

12.03.  Six Month Delay in Certain Circumstances.  Notwithstanding anything in
the Plan or in any Award Agreement to the contrary, if any amount or benefit
that would constitute Non-Exempt Deferred Compensation would otherwise be
payable or distributable under the Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
§1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month

 

- 30 -

--------------------------------------------------------------------------------


 

following the Participant’s separation from service (or, if the Participant dies
during such period, within thirty (30) days after the Participant’s death) (in
either case, the “Required Delay Period”); and (ii) the normal payment or
distribution schedule for any remaining payments or distributions will resume at
the end of the Required Delay Period.  For purposes of the Plan, the term
“Specified Employee” has the meaning given such term in Section 409A of the Code
and the final regulations thereunder; provided, however, that, as permitted in
such final regulations, the Company’s Specified Employees and its application of
the six-month delay rule of Section 409A(a)(2)(B)(i) of the Code shall be
determined in accordance with rules adopted by the Board or any committee of the
Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including the Plan.

 

12.04.  Timing of Distribution of Dividend Equivalents. Unless otherwise
provided in the applicable Award Agreement, any dividend equivalents granted
with respect to an Award hereunder (other than Options or Stock Appreciation
Rights, which shall have no dividend equivalents) will be paid or distributed no
later than the fifteenth day of the third month following the later of (i) the
calendar year in which the corresponding dividends were paid to shareholders, or
(ii) the first calendar year in which the Participant’s right to such dividends
equivalents is no longer subject to a substantial risk of forfeiture.

 

12.05.  Installment Payments.  If, pursuant to an Award, a Participant is
entitled to a series of installment payments, such Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not to a single payment.  For purposes of the preceding
sentence, the term “series of installment payments” has the meaning provided in
Treas. Reg. §1.409A-2(b)(2)(iii) (or any successor thereto).

 

12.06.  Timing of Release of Claims.  Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within sixty (60) days after the date of termination of the
Participant’s employment or service; failing which such payment or benefit shall
be forfeited.  If such payment or benefit is exempt from Section 409A of the
Code, the Company may elect to make or commence payment at any time during such
60-day period. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to Section 12.03 above, (i) if such 60-day period
begins and ends in a single calendar year, the Company may make or commence
payment at any time during such period at its discretion, and (ii) if such
60-day period begins in one calendar year and ends in the next calendar year,
the payment shall be made or commence during the second such calendar year (or
any later date specified for such payment under the applicable Award), even if
such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period.  In other words, a Participant
is not permitted to influence the calendar year of payment based on the timing
of signing the release.

 

- 31 -

--------------------------------------------------------------------------------


 

12.07.  Permitted Acceleration.  The Company (acting through the Committee)
shall have the sole authority to make any accelerated distribution permissible
under Treas. Reg. §1.409A-3(j)(4) to Participants of deferred amounts, provided
that such distribution(s) meets the requirements of Treas. Reg. §1.409A-3(j)(4).

 

12.08.  Allocation Among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. §1.409A-1(b)(9), but such Awards in the aggregate
exceed the dollar limit permitted for the separation pay exemptions, the Company
(acting through the Committee or the Chief Human Resources Officer) shall
determine which Awards or portions thereof will be subject to such exemptions.

 

SECTION 13. EFFECTIVE DATE AND TERM OF THE PLAN

 

The effective date and date of adoption of the Plan shall be the date of the
Company’s Annual Meeting of Shareholders in 2014 (the “Effective Date”),
provided that the Plan has been adopted by the Board and is approved by a
majority of the votes cast at the such Annual Meeting at which a quorum
representing a majority of the outstanding voting stock of the Company is,
either in person or by proxy, present and voting.  Absent additional shareholder
approval, (i) no Incentive Stock Option may be granted under the Plan subsequent
to January 15, 2024 and (ii) no other Award may be granted under the Plan
subsequent to the Company’s Annual Meeting in 2024.

 

- 32 -

--------------------------------------------------------------------------------